PER CURIAM.
Appellant, Rafael Anaya (husband), appeals from a final judgment awarding child support. We affirm.
Husband contends that the trial court erred because it did not strictly apply the statutory guideline method of determining child support. In Todesco v. Todesco, 583 So.2d 774 (Fla. 4th DCA 1991) the court stated:
Additionally, child support guidelines, while helpful, are not to be automatically applied; the court should consider both the needs of the child and the overall financial circumstances of the parties. Hillman v. Hillman, 567 So.2d 1066 (Fla. 2d DCA 1990); Huff v. Huff, 556 So.2d 537 (Fla. 4th DCA 1990).
In this case, because the trial judge considered the needs of the child and the financial circumstances of the parties, we affirm the award of child support.
Further, the wife filed for temporary child support and was entitled to the retroactive award of child support. See Gutierrez v. Gutierrez, 554 So.2d 589 (Fla. 3d DCA 1989).
Affirmed.